Name: 2003/167/EC: Commission Decision of 11 March 2003 terminating the anti-dumping proceeding concerning imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of America and releasing the amounts secured by way of the provisional duties imposed
 Type: Decision
 Subject Matter: trade;  America;  competition;  Europe;  leather and textile industries;  international trade
 Date Published: 2003-03-12

 Avis juridique important|32003D01672003/167/EC: Commission Decision of 11 March 2003 terminating the anti-dumping proceeding concerning imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of America and releasing the amounts secured by way of the provisional duties imposed Official Journal L 067 , 12/03/2003 P. 0020 - 0021Commission Decisionof 11 March 2003terminating the anti-dumping proceeding concerning imports of certain filament yarns of cellulose acetate originating in Lithuania and the United States of America and releasing the amounts secured by way of the provisional duties imposed(2003/167/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 1972/2002(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 12 November 2001, the Commission received a complaint concerning the alleged injurious dumping by imports of certain filament yarns of cellulose acetate (product concerned) originating in Lithuania and the United States of America (USA).(2) The complaint was lodged by the ComitÃ © International de la Rayonne et des Fibres SynthÃ ©tiques (CIRFS) acting on behalf of the Community producers responsible for over 90 % of the total Community production of the product concerned pursuant to Articles 4(1) and 5(4) of Council Regulation (EC) No 384/96 (the basic Regulation).(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, by a notice published in the Official Journal of the European Communities(3), accordingly initiated an anti-dumping proceeding concerning imports into the Community of the product concerned, currently classifiable within CN codes 5403 33 10, 5403 33 90 and 5403 42 00 and originating in Lithuania and the USA.(5) The Commission officially advised the exporting producers and importers known to be concerned, the representatives of the exporting country, the representative users, raw material suppliers and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By a letter of 6 February 2003 to the Commission, CIRFS formally withdrew its complaint.(7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of the product concerned originating in Lithuania and the USA should be terminated without the imposition of anti-dumping measures.(10) Any duties provisionally secured on the basis of Commission Regulation (EC) No 1662/2002(4), as amended by Regulation (EC) No 158/2003(5), for the product concerned should be released,HAS DECIDED AS FOLLOWS:Article 1The anti-dumping proceeding concerning imports of certain non-textured artificial filament yarn of cellulose acetate, falling within CN codes 5403 33 10, 5403 33 90 and 5403 42 00 and originating in Lithuania and the United States of America, is hereby terminated.Article 2The amounts secured by way of the provisional anti-dumping duty imposed pursuant to Regulation (EC) No 1662/2002 shall be released.Article 3This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union.Done at Brussels, 11 March 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ C 364, 20.12.2001, p. 3.(4) OJ L 251, 19.9.2002, p. 9; corrigendum OJ L 258, 26.9.2002, p. 35.(5) OJ L 25, 30.1.2003, p. 35.